UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1227



TIGEST TADESSE,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-917-630)


Submitted:   November 21, 2003         Decided:     December 17, 2003


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas P. Wachholz, WACHHOLZ & ASSOCIATES, for Petitioner. Peter
D. Keisler, Assistant Attorney General, Norah Ascoli Schwarz,
Senior Litigation Counsel, Michelle R. Thresher, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Tigest Tadesse, a native and citizen of Ethiopia, petitions

for   review   of   an   order   of   the   Board   of   Immigration    Appeals

affirming an immigration judge’s ruling and denying relief on her

application for asylum and withholding of removal.               We find that

substantial evidence supports the Board’s conclusion that Tadesse

failed to establish past persecution or a well-founded fear of

future    persecution    as   necessary     to   qualify   for   relief    from

deportation.    See 8 U.S.C. § 1252(b)(4)(D) (2000); INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992); Huaman-Cornelio v. Bd. of

Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992).             Tadesse’s

claim of ineffective assistance of counsel claim is pending before

the Board in a motion to reopen and reconsider, and we decline to

address its merits before the Board has disposed of the motion to

reopen.    See Stewart v. INS, 181 F.3d 587, 596 (4th Cir. 1999),

Figeroa v. INS; 886 F.2d 76, 77 n.1 (4th Cir. 1989).

      Accordingly, we deny the petition for review.                    We grant

Tadesse’s motion for leave to file an attachment to her reply

brief.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             PETITION DENIED


                                       2